EXHIBIT 10.1

 

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of May 6, 2020, by and among PLUG POWER INC., a Delaware corporation (“Plug
Power”), EMERGENT POWER INC., a Delaware corporation (“Emergent”), EMERGING
POWER INC., a Delaware corporation (“Emerging”, and individually or collectively
with Plug Power and Emergent as the context may require, “Borrower”), and
GENERATE PPL SPV I, LLC, as assignee of Generate Lending, LLC (the “Lender”).

WHEREAS, Borrower and Lender are parties to a Loan and Security Agreement dated
as of March 29, 2019 (as amended by the First Amendment to Loan and Security
Agreement, dated as of March 29, 2019, the Second Amendment to Loan and Security
Agreement, dated as of August 6, 2019, the Third Amendment to Loan and Security
Agreement, dated as of September 6, 2019, the Fourth Amendment to Loan and
Security Agreement, dated as of November 27, 2019, the Limited Consent to Loan
and Security Agreement, dated as of April 6, 2020, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time,  including by this Amendment, the “Loan Agreement”), pursuant to which
Lender has made a term loan facility available to Borrower; and

WHEREAS, Borrower and Lender have agreed to modify certain provisions of the
Loan Agreement as more particularly set forth in this Amendment, including to
establish a new Incremental Term Loan Commitment.

NOW, THEREFORE,  in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.    Capitalized Terms; Effective Date.  Capitalized terms used in this
Amendment which are not otherwise defined herein shall have the meanings
assigned thereto in the Loan Agreement, as modified by this Amendment.  Except
as expressly provided to the contrary herein, all modifications to the Loan
Agreement set forth herein shall be effective as of the date of this Amendment.

2.    Amendments.  The Loan Agreement, including the Recitals thereto, is hereby
amended as follows:

a.         Section 1.1 is hereby amended by adding the following new defined
terms in appropriate alphabetical order:

“‘Additional Incremental Advance Date’ has the meaning assigned to such term in
the Fifth Amendment.”

“‘Additional Incremental Term Loan’ has the meaning assigned to such term in the
Fifth Amendment.”

“‘Electronic Signature’ means an electronic sound, symbol or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.”

“‘Fifth Amendment’ means that certain Fifth Amendment to Loan and Security
Agreement, dated as of May 6, 2020, by and among Borrower and Lender.”








“‘Fifth Amendment Effective Date’ has the meaning assigned to such term in the
Fifth Amendment.”

b.         Section 1.1 is hereby amended by deleting the definition of
“Incremental Closing Fee” appearing therein and substituting in lieu thereof the
following new definition to read in its entirety as follows:

“‘Incremental Closing Fee’ means, (x) with respect to any Incremental Term Loan
funded prior to the Fifth Amendment Effective Date, a sum equal to one percent
(1.00%) times the applicable Incremental Term Loan Commitment, and (y) with
respect to any Incremental Term Loan funded on and after the Fifth Amendment
Effective Date, a sum equal to two percent (2.00%) times the applicable
Incremental Term Loan Commitment.”

c.         Section 1.1 is hereby amended by deleting the definition of “Term
Loan Interest Rate” appearing therein and substituting in lieu thereof the
following new definition to read in its entirety as follows:

“‘Term Loan Interest Rate’ means, (a) at all times prior to the Fifth Amendment
Effective Date, 12.00% per annum, and (b) at all times on and after the Fifth
Amendment Effective Date, 9.50% per annum.”

d.         Section 1.1 is hereby amended by deleting the definition of “Term
Loan Maturity Date” appearing therein and substituting in lieu thereof the
following new definition to read in its entirety as follows:

“‘Term Loan Maturity Date’ means October 31, 2025, or such later date as Lender
may agree in its sole discretion in writing.”

e.         Section 2.1(a) of the Loan Agreement is hereby amended by deleting
such clause (a) in its entirety and substituting in lieu thereof the following
new clause (a) to read in its entirety as follows:

“(a)      Advances. Subject to the terms and conditions of this Agreement, (i)
on the Closing Date, Lender will make a single Advance in the amount of
Eighty-Five Million and No/100 Dollars ($85,000,000.00) and (ii) on the
Secondary Closing Date, Lender will make a single Advance in the amount of
Fifteen Million and No/100 Dollars ($15,000,000.00); provided that, as a
condition to the advance made on the Secondary Closing Date, Borrower shall have
paid to Lender the Secondary Closing Date Closing Fee.  Borrower shall have no
right to reborrow any amount repaid or prepaid with respect to any Term Loan;
 provided,  that, Borrower shall be entitled to request and borrow Incremental
Term Loans in accordance with Section 2.7.”

f.          Section 2.1(e) of the Loan Agreement is hereby amended by deleting
such clause (e) in its entirety and substituting in lieu thereof the following
new clause (e) to read in its entirety as follows:

“(e)      Resizing of Loans; Amortization Schedule.  From and after the Fifth
Amendment Effective Date, the Amortization Schedule shall be Schedule
2.1(d)(iii) as attached to the Fifth Amendment.”

g.         Section 2.4(b) of the Loan Agreement is hereby amended by deleting
such clause (b) in its entirety and substituting in lieu thereof the following
new clause (b) to read in its entirety as follows:








“(b)     At any time on or after August 1, 2019, at its option upon at least one
(1) Business Day prior written notice to Lender from Lead Borrower, Borrower may
prepay in whole or in part the outstanding Term Loans by paying the entire
outstanding principal balance (or a portion thereof) and all accrued and unpaid
interest thereon, and, if applicable, a prepayment charge equal to (i) if such
prepayment occurs at any time during the period beginning on February 1, 2020
through and including January 31, 2021, five percent (5.0%) of the amount of
Term Loans being prepaid, (ii) if such prepayment occurs at any time during the
period beginning on February 1, 2021 through and including January 31, 2022,
four percent (4.0%) of the amount of Term Loans being prepaid, (iii) if such
prepayment occurs at any time during the period beginning on February 1, 2022
through and including January 31, 2023, three percent (3.0%) of the amount of
Term Loans being prepaid, (iv) if such prepayment occurs at any time during the
period beginning on February 1, 2023 through and including January 31, 2024,
 two percent (2.0%) of the amount of Term Loans being prepaid, and (v) if such
prepayment occurs at any time on or after February 1, 2024, one percent (1.0%)
of the amount of Term Loans being prepaid (any such charge specified in clause
(i), (ii), (iii) or (iv), a “Prepayment Charge”).  Borrower shall not be
obligated to pay a Prepayment Charge (and no Prepayment Charge will be due) with
respect to (x) any Term Loan that is repaid with amounts released from a Project
Restricted Account or (y) any prepayment required pursuant to Section 2.1(e) or
permitted pursuant to Section 7.22.  Borrower agrees that the Prepayment Charge
is a reasonable calculation of Lender’s lost profits in view of the difficulties
and impracticality of determining actual damages resulting from an early
repayment of the Advances.  Notwithstanding the foregoing, Lender agrees to
waive the Prepayment Charge if Lender (in its sole, absolute and unfettered
discretion) agrees in writing to refinance the Term Loans prior to the Term Loan
Maturity Date.”

h.         Section 2.7(a)(i) of the Loan Agreement is hereby amended by deleting
the reference to “One Hundred Million and No/100 Dollars ($100,000,000.00)”
appearing therein and substituting in lieu thereof “Two Hundred Twenty Million
and No/100 Dollars ($220,000,000.00)”.

i.          Section 2.8 of the Loan Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu thereof the following new
Section 2.8 to read in its entirety as follows:

“2.8       [Reserved.]”

j.          The Loan Agreement is amended to add thereto a new Section 11.19 in
appropriate numerical order to read in its entirety as follows:

“11.19  Electronic Signatures.  The words ‘execution’, ‘signed’, ‘signature’,
‘delivery’ and words of like import in or relating to any document to be signed
in connection with this Agreement or any other Loan Document and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar State laws based on the Uniform Electronic
Transactions Act; provided,  that nothing herein shall require any Person to
accept electronic signatures in any form or format without its prior written
consent.  Without limiting the generality of the foregoing, the parties hereto
hereby (a) agree that, for all purposes, including in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among Lender and Borrower, electronic images of this Agreement or any
other Loan Document (in each case, including with respect to any signature pages
thereto) shall have the same legal effect, validity and enforceability






as any paper original, and (b) waive any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.”

k.         Schedule 2.1(d)(iii) of the Loan Agreement is hereby restated in its
entirety as set forth in Schedule 2.1(d)(iii) hereto.

3.    Incremental Term Loan Commitment.

a.    Lender hereby agrees to make,

i.  on the Fifth Amendment Effective Date, an Incremental Term Loan to Borrower
in an aggregate principal amount of Fifty Million and No/100 Dollars
($50,000,000.00) (the “Primary Incremental Advance”), and

ii.          from time to time, and subject to the limitations set forth in set
forth in Section 2.7 of the Loan Agreement, on an Additional Incremental Advance
Date, an additional Incremental Term Loan (each, an “Additional Incremental Term
Loan”) to Borrower in an aggregate principal amount of not less than Ten Million
and No/100 Dollars ($10,000,000); provided,  that, the aggregate principal
amount of all Additional Incremental Term Loans shall not exceed Fifty Million
and No/100 Dollars ($50,000,000.00);  provided,  that,  that Lead Borrower’s
delivery of an Advance Request in connection with any Additional Incremental
Term Loan shall be deemed a certification by the Chief Financial Officer of Lead
Borrower, solely in his capacity as Chief Financial Officer of Lead Borrower,
and not in any individual capacity, and without personal liability, in the name
and on behalf of Lead Borrower that, as of the applicable Additional Incremental
Advance Date, all conditions set forth in each of Section 2.7(a) and Section 4
of the Loan Agreement have been satisfied with respect to such Additional
Incremental Term Loan.  Borrower and Lender hereby agree that the certification
set forth herein is intended to fulfill, and once such Advance Request is
executed and delivered by the Chief Financial Officer of Lead Borrower does
fulfill, the requirement set forth in Section 2.7(c)(ii) with respect to each
Additional Incremental Term Loan.

b.    In each case, such Incremental Term Loans shall be on the terms set forth
herein and in the Loan Agreement (as amended hereby), and subject to the
conditions set forth herein and therein.  Each of the Primary Incremental
Advance and each Additional Incremental Term Loan is, and shall be deemed to be,
an “Incremental Term Loan” and a “Term Loan”  for all purposes of the Loan
Documents having terms and conditions as set forth in the Loan Documents
(including but not limited to this Amendment), as amended hereby, identical to
those applicable to the Term Loans outstanding immediately prior to the Fifth
Amendment Effective Date.

4.    Conditions to Effectiveness.  This Amendment, including Lender’s
commitment to make the Primary Incremental Advance, shall become effective upon
the prior or concurrent satisfaction of each of the conditions specified below
(such date, the “Fifth Amendment Effective Date”):

a.    Borrower and Lender shall have each received one or more counterparts of
this Amendment, duly executed, completed and delivered by Borrower and Lender;

b.    Lead Borrower shall have delivered to Lender, (1) a Note evidencing the
Incremental Term Loans described herein, issued by the Borrower, (2) an Advance
Request, duly executed by Lead






Borrower’s Chief Executive Officer or Chief Financial Officer, and (3) a
Disbursement Authorization Letter, executed by the Borrower and including all
appropriate attachments thereto;  

c.    Lender shall have received an executed secretary’s certificate from
Borrower, attaching and certifying as to (i) certified copies of resolutions of
Borrower’s board of directors or other governing body evidencing approval of the
aggregate Incremental Term Loan Commitment, (ii) certified copies of the
Certificate of Incorporation and the Bylaws, as amended through the date hereof,
of Borrower, (iii) a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect, and (iv) incumbency;

d.    Lender shall have received a legal opinion from Borrower’s counsel in form
and substance satisfactory to Lender;

e.    At the time of and immediately after giving effect to this Amendment, the
representations and warranties of Borrower set forth in this Amendment and the
other Loan Documents shall be true and correct in all material respects with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date;

f.     At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing or shall be
caused by the transactions contemplated by this Amendment; and

g.    Borrower shall have paid (i) Lender the Incremental Closing Fee applicable
to the Primary Incremental Advance, in an amount of $1,000,000.00, which amount
shall be paid to Lender in immediately available funds, and which fee shall be
fully earned as of the date hereof and non-refundable, and (ii) all other fees
and expenses of Lender in connection with the negotiation, preparation,
execution and delivery of this Amendment and the Loan Document (including,
without limitation, the fees and expenses of counsel to Lender).

5.    Conditions to Additional Incremental Term Loans.  The obligation of Lender
to make any Additional Incremental Term Loan is subject to the prior or
concurrent satisfaction of each of the conditions specified below (each such
date, an  “Additional Incremental Advance Date”):

a.    Borrower and Lender shall have mutually agreed that Lender shall make such
Additional Incremental Term Loan on such date;

b.    Lead Borrower shall have delivered to Lender, (1) an Advance Request, duly
executed by Lead Borrower’s Chief Executive Officer or Chief Financial Officer,
and (2) a Disbursement Authorization Letter, executed by the Borrower and
including all appropriate attachments thereto;

c.    At the time of and immediately after giving effect to such Additional
Incremental Term Loan,  the representations and warranties of Borrower set forth
in this Amendment and the other Loan Documents shall be true and correct in all
material respects with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date;








d.    At the time of and immediately after giving effect to such Additional
Incremental Term Loan, no Default or Event of Default shall have occurred and be
continuing or shall be caused by the making of such Additional Incremental Term
Loan; and

e.    Borrower shall have paid Lender the Incremental Closing Fee applicable to
such Additional Incremental Term Loan, which amount shall be paid to Lender in
immediately available funds, and which fee shall be fully earned as of
the applicable Additional Incremental Advance Date and non-refundable.

6.    Certification of Lead Borrower.  On behalf of the Lead Borrower, the
undersigned, solely in his capacity as Chief Financial Officer of Lead
Borrower, and not in any individual capacity, and without personal liability,
hereby certifies in the name and on behalf of Lead Borrower that, as of the date
hereof all conditions set forth in each of Section 2.7(a) and Section 4 of the
Loan Agreement have been satisfied with respect to the Primary Incremental
Advance.    Borrower and Lender hereby agree that the certification set forth in
this Section 5 is intended to fulfill, and once this Amendment is executed and
delivered by the undersigned does fulfill, the requirement set forth in Section
2.7(c)(ii) with respect to the Primary Incremental Advance.

7.    No Other Modifications; Reaffirmation by the Borrower.  Except as
expressly modified hereby, the terms of the Loan Agreement shall remain in full
force and effect in all respects, and Borrower hereby reaffirms its obligations
under the Loan Agreement, as modified by this Amendment, and under each of the
other Loan Documents to which it is a party.

8.    References.  All references in the Loan Agreement to “this Agreement,”
“herein,” “hereunder” or other words of similar import, and all references to
the Loan Agreement in the other Loan Documents,  or any other document or
instrument that refers to the Loan Agreement, shall be deemed to be references
to the Loan Agreement as amended by this Amendment.

9.    Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS.

10.  Counterparts; Electronic Delivery.  This Amendment may be executed in one
or more counterparts (all counterparts together reflecting the signature of all
parties) each of which shall be deemed an original, and all of which together
shall constitute one and the same instrument.  Delivery by any party to this
Amendment of its signatures hereon through facsimile or other electronic image
file (including .pdf) (i) may be relied upon as if this Amendment were
physically delivered with an original hand-written signature of such party, and
(ii) shall be binding on such party for all purposes.

11.  Successors.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

12.  Final Agreements.  This Amendment represents the final agreement of
Borrower and Lender with respect to the subject matter hereof, and may not be
contradicted, modified or supplemented in any way by evidence of any prior or
contemporaneous written or oral agreements of Borrower and Lender.

[Remainder of page intentionally blank; signature pages follow.]

 

 







 

IN WITNESS WHEREOF,  Borrower and Lender have caused this Amendment to be duly
executed by their duly authorized officers, under seal, all as of the date first
above written.

 

 

 

 

 

   Paul B. Middleton

     Chief Financial Officer

 

 

 

 

 

 

   Paul B. Middleton

     Treasurer

 

 

 

 

 

 

   Paul B. Middleton

     Treasurer

 

 

 

 

 

 

 

BORROWER:

 

 

 

PLUG POWER INC.

 

 

 

 

 

By:

 

Name:   Paul B. Middleton

 

Title:     Chief Financial Officer

 

 

 

 

 

 

 

EMERGING POWER INC.

 

 

 

 

 

By:

 

Name:   Paul B. Middleton

 

Title:     Treasurer

 

 

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

 

 

By:

 

Name:   Paul B. Middleton

 

Title:     Treasurer

 

 

 

 

 

 

[Signatures continue on following page.]

 





FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE




 

 

 

 

LENDER:

 

 

 

GENERATE PPL SPV I, LLC

 

By:

 

 

Name:   Matan Friedman

 

Title:     Manager

 

 

 

 

 

 

 



FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE



 

Schedule 2.1(d)(iii):  Amortization Schedule

 

 

 

March 31, 2019

100,000,000

June 30, 2019

100,000,000

September 30, 2019

98,534,277

December 31, 2019

114,637,565

March 31, 2020

110,539,519

June 30, 2020

144,957,662

September 30, 2020

138,328,102

December 31, 2020

125,686,991

March 31, 2021

116,026,482

June 30, 2021

107,215,594

September 30, 2021

101,247,890

December 31, 2021

89,300,680

March 31, 2022

78,419,071

June 30, 2022

67,863,700

September 30, 2022

61,748,416

December 31, 2022

51,477,792

March 31, 2023

42,937,617

June 30, 2023

34,379,696

September 30, 2023

28,049,687

December 31, 2023

16,863,087

March 31, 2024

9,086,014

June 30, 2024

0  

September 30, 2024

0  

December 31, 2024

0  

March 31, 2025

0  

June 30, 2025

0  

September 30, 2025

0  

December 31, 2025

0  

 

 

 

 

